Citation Nr: 0001617	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  92-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA outpatient dental treatment, based on a 
claim of entitlement to service connection for purposes of 
outpatient dental treatment, and also based on a claim of 
entitlement to completion of inpatient dental treatment begun 
during VA hospitalization in May 1989.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty for six years and four 
months, including his final period of service from October 
1949 to February 1953.  He had other service, apparently from 
October 1946 to October 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 determination by the 
Department of Veterans Affairs (VA) Clinic of Jurisdiction in 
Bay Pines, Florida.

This case has been the subject of Board actions dated in 
September 1994, November 1996, and August 1999.  Since the 
procedural history of the case has been the subject of some 
uncertainty, the Board notes the following:

The claim was first denied in December 1990.  A notice of 
disagreement was received in February 1991.  A statement of 
the case was issued on May 17, 1991.  A VA Form 9 was 
received on May 31, 1991.  The veteran appeared for a hearing 
on the matter in November 1991.  A supplemental statement of 
the case was issued in March 1992.  

In a November 1999 Written Brief Presentation, the veteran's 
representative raised the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities.  This matter is referred to the RO 
for appropriate action.




REMAND

Action in this matter was requested in a Board remand dated 
in August 1999.  There is of record a "BVA sequestered 
file" maintained by an RO, the cover of which lists the 
issue as entitlement to VAMC dental treatment, but Board can 
find nothing in the claims files to indicate what, if any, 
requested action on the issue was taken.  The veteran's 
representative appears to have alluded to this fact in his 
statement in a November 1999 Written Brief Presentation that 
"[i]t is further noted that the agency of original 
jurisdiction has failed to comply with the requirements of 
the Board of Veterans' Appeals remand decision with respect 
to the issue of entitlement to VA dental outpatient 
treatment."  Accordingly, the Board reiterates from its 
August 1999 remand as follows:

During his November 1991 hearing before the Clinic of 
Jurisdiction in Bay Pines, Florida, the veteran testified 
that his dental problems began when a tooth was removed in 
service.  He said that during the extraction the roots broke 
off, requiring his jaw to be chiseled by the military 
dentist.  He indicated that he felt the tooth removal was not 
properly done.  The veteran also testified that while at a VA 
hospital in May 1989, he was put in traction to treat his 
neck, resulting in dental problems.  He claimed treatment for 
these problems was begun during hospitalization in May 1989.  
Subsequently, in April 1990, extraction of all of his teeth 
was recommended.  

38 C.F.R § 3.381, pertaining to service connection for 
purposes of VA outpatient dental treatment, was substantially 
revised during the pendency of the veteran's appeal, 
effective June 8, 1999.  Importantly, effective the same 
date, a related provision, 38 C.F.R. § 3.382 (pertaining to 
evidence required to establish service connection for dental 
disabilities), was removed from the regulations.  See 64 Fed. 
Reg. 30392 (1999), codified at 38 C.F.R. §§ 3.381, 3.382 
(1999).

The VA has not had the opportunity to adjudicate the 
veteran's claim for entitlement to VA outpatient dental 
treatment under the new regulations.  In Bernard v. Brown, 4 
Vet. App. 384 (1993), the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Because the new 
regulations were only very recently implemented, the Board 
finds that the veteran has not been afforded adequate notice 
and opportunity to respond to them.

The Board also points out that the regulations of 38 C.F.R. 
§ 17.163 (entitlement to hospital dental treatment for 
nonservice connected dental condition which was begun during 
authorized VA hospital care) are also pertinent in this case, 
and that the case has been adjudicated on this basis as well.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development is essential 
for a proper appellate decision and, therefore, remands the 
matter to the RO and Clinic of Jurisdiction for the following 
actions:

1.  The veteran should be advised of the 
old and new regulations pertaining to 
entitlement to VA outpatient dental 
treatment, to include 38 C.F.R. §§ 3.381, 
3.382, 17.161 and 17.163.  He should be 
advised that to the extent proof of 
entitlement to such treatment, or proof 
of service connection, requires medical 
expertise, written evidence from a 
medical professional would be required to 
well-ground his claim.

2.  The claim for entitlement to VA 
dental outpatient treatment should be 
readjudicated, to include consideration 
of any new evidence or argument.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO or 
Clinic of Jurisdiction (as appropriate) consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  No action is required by 
the veteran until contacted by the RO or Clinic of 
Jurisdiction.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







